DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 20205700 (hereinafter “Yantai”) in view of U.S. Patent Application Publication 20140034302 A1 (hereinafter “McGuffin”).
With respect to claim 1, Yantai discloses 
“A steam generator, comprising: a boiler having a combustion chamber”; Yantai, pages 1-4, figs. 2 and 3;
wherein the steam generator further comprises:
“a windproof cover, at least a part of an ignition device of the steam generator being located in the windproof cover”; Yantai, pages 1-4 and fig. 3, item 5 (inner sleeve is igniting cover);
“an igniting cover, at least a part of the igniting cover being located in the combustion chamber”, 
Yantai, pages 1-4 and fig. 3, item 2; and 
“an outlet of the windproof cover being located in the igniting cover”; Yantai, pages 1-4 and fig. 3, items 2 and 5 (inner sleeve is partly in igniting cover); and
“an air inlet grating, the air inlet grating being provided around the windproof cover and connected with the windproof cover, and the air inlet grating being located on an inner side of an air inlet of the igniting cover, to prevent airflow in the igniting cover from flowing out from an inlet of the igniting cover”.  Yantai, pages 1-4 and fig. 3, items 2, 3, and 5.
 	Yantai does not explicitly disclose a steam generator.  However, one skilled in the art would have used a steam generator to generate steam gas generation to be used in Yantai’s invention.
	McGuffin discloses a steam generator, McGuffin, paragraph 0087.  
	It would have been obvious to one of ordinary skill in the art at the time of filing to include in the gas supplying device of Yantai the steam generator as taught by McGuffin since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

“wherein an airflow through hole is provided on the air inlet grating, so that airflow entering from an inlet of the windproof cover flows towards a middle part of the igniting cover after passing through the airflow through hole”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (air flows through supply lines 40 to area 22).  Moreover, the addition of the airflow through hole is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
	With respect to claim 3, McGuffin discloses
“wherein an extension direction of the airflow through hole is inclined to an axial direction of the boiler”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (air flows in an axial direction).  Moreover, the axial direction is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
	With respect to claim 4, McGuffin discloses
“wherein the steam generator further comprises a plurality of airflow through holes, and the plurality of airflow through holes 44 are provided around the windproof cover”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (air flows through multiple holes).  Moreover, the multiple holes is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
With respect to claim 5, McGuffin discloses
“wherein the airflow through hole is a quadrangular hole”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (air flows through multiple holes which may be quadrangular).  The quadrangular hole is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
With respect to claim 6, McGuffin discloses

With respect to claim 8, McGuffin discloses
“wherein an annular gap is formed between an outside edge of the air inlet grating and an inner wall of the igniting cover”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (annular gap).  Moreover, the annular gap is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
With respect to claim 9, McGuffin discloses
“further comprising: an air duct retainer ring; wherein an air inlet end of the air duct retainer ring is provided around an air outlet of the igniting cover and is connected with the igniting cover; an air outlet end of the air duct retainer ring is connected with an inner wall of the combustion chamber, so that the airflow in the igniting cover enters the combustion chamber after passing through the air duct retainer ring”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (annular gap).  Moreover, he retainer ring is a mere design choice that would have been obvious to one skilled in the art and does not impose a meaningful limitation on the claims.  It is therefore given limited weight.
With respect to claim 10, McGuffin discloses
“further comprising: a mounting cover, wherein the mounting cover is located outside of the igniting cover and the air duct retainer ring; a top of the mounting cover is connected with the igniting cover, and a bottom of the mounting cover is connected with the air duct retainer ring, so as to support the igniting cover in the combustion chamber”.  McGuffin, paragraphs 0043, 0044 and fig. 1 (mounting cover).  Moreover, he mounting cover is a mere design choice that would have been obvious to one 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yantai in view of McGuffin as applied to claims 1-6 and 8-10 above, and further in view of CN 2854357 (hereinafter “Baoshan”).
With respect to claim 7, Yantai and McGuffin do not explicitly disclose an air baffle.  Baoshan discloses
“wherein the steam generator further comprises an air inlet baffle provided at the air inlet of the igniting cover; wherein the air inlet baffle is connected with a side wall of the igniting cover and extends in a radial direction of the air inlet of the igniting cover; and the air inlet grating is located at a lower side of the air inlet baffle” (Baoshan, pages 1-3 and fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the device of Yantai/McGuffin the baffle as taught by Baoshan since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103, as applied to claims 1-6 and 8-10 above, as being unpatentable over Yantai in view of McGuffin and further in view of U.S. Patent Application Publication 2009/0133728 A1 (hereinafter “Brillouet”).
With respect to claim 11, Yantai and McGuffin do not explicitly disclose a car washer.  However, the invention of Yantai/McGuffin could easily have been used in a car washer.  Brillouet discloses “a car washer”.  Brillouet, abstract (steam car washer).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the device of Yantai/McGuffin the steam car washer as taught by Brillouet since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the 
Claims 12-16 and 18-20 are otherwise rejected on the same basis as claims 2-6 and 8-10.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yantai in view of McGuffin and further in view of Brillouet, as applied to claims 11-16 and 18-20 above, and still further in view of Baoshan.
With respect to claim 17, Yantai, McGuffin, and Brillouet do not explicitly disclose an air baffle.  Baoshan discloses
“wherein the steam generator further comprises an air inlet baffle provided at the air inlet of the igniting cover; wherein the air inlet baffle is connected with a side wall of the igniting cover and extends in a radial direction of the air inlet of the igniting cover; and the air inlet grating is located at a lower side of the air inlet baffle” (Baoshan, pages 1-3 and fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the device of Yantai/McGuffin/Brillouet the baffle as taught by Baoshan since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "Dry Steam Cleaner cuts water use" (Product News Network, 2015, downloaded from https://dialog.proquest.com /professional/docview/1660993914?accountid=13144) (hereinafter “Steam Cleaner”).  Steam Cleaner discloses a dry steam cleaner that saves water.  Steam Cleaner, page 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached 6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3684